DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 7 is currently pending.
Claim(s) 7 has been amended,
Claim(s) 1-6 have been cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0349155, Kim et al. in view of US 2009/0223562, Niira et al.
Regarding claim 7
Kim teaches a method of manufacturing a solar cell (700) [Fig. 11 and paragraphs 0057-0059], the solar cell (700) comprising: 
a semiconductor substrate (706) [Fig. 11 and paragraph 0059]; 
a first conductive layer (corresponding to p-type semiconductor region 703) [Fig. 11 and paragraph 0058]; 
a second conductive layer (corresponding to n-type conductive region 705) [Fig. 11 and paragraph 0058]; 
a first electrode (corresponding to left-most conductive foil 702) [Fig. 11 and paragraph 0057]; 
a second electrode (corresponding to right-most conductive foil 702) [Fig. 11 and paragraph 0057]; and 

wherein the first conductive layer (703) and the second conductive layer (705) are disposed on one principal surface of the semiconductor substrate (706) [Fig. 11 and paragraphs 0057-0058], 
wherein the first conductive layer (703) has a different conductivity type from the second conductive layer (705) [Fig. 11 and paragraph 0058], 
wherein the first electrode (left-most 702) is disposed on the first conductive layer (703) [Fig. 11 and paragraphs 0057-0059], and the second electrode (right-most 702) is disposed on the second conductive layer (705) [Fig. 11 and paragraphs 0057-0059], 
wherein the first electrode (702) and the second electrode (702) are electrically separated [Fig. 11], and 
wherein the island-shaped conductive layer (723) is disposed between the first electrode (702) and the second electrode (702) [Fig. 11 and paragraphs 0057-0059], and 
wherein the island-shaped conductive layer (723) is in direct contact with at least one of the first conductive layer (703) and the second conductive layer (705) [Fig. 11], 
wherein the method comprises: 
forming the first conductive layer (703) and the second conductive layer (705) on the principal surface of the semiconductor substrate (706) [Fig. 11 and paragraphs 0057-0059]; and
 forming the first electrode (702) on the first conductive layer (703) and the second electrode (702) on the second conductive layer (705) [Fig. 11], wherein the 
Kim teaches the island-shapes layer being a reflective layer.  As further clarification with regards to the island-shaped layer being conductive, Niira is cited below.
Niira teaches a solar cell (20) wherein an island shaped conductive layer (^) configured to reflect light can be made of conductive materials such as Ag [Fig. 1, paragraphs 0026 and 0028].  Said material being capable of increasing the amount of light rays taken-in thereby improving the characteristics of the solar cell element [Niira, paragraph 0038].
Kim and Niira are analogous inventions in the field of solar cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reflective layer of Kim to comprise a conductive material such as silver, as in Niira, because such is a suitable reflective material capable of increasing the amount of light rays taken-in thereby improving the characteristics of the solar cell element [Niira, paragraph 0038].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2015/0349154, Harley et al. teaches a solar cell (106B) [Fig. 2 and paragraph 0045], comprising: a semiconductor substrate (102) [Fig. 2 and paragraph 0045]; a first conductive layer (190) [Fig. 2 and paragraph 0045]; a second conductive layer (192) [Fig. 2 and paragraph 0045]; a first electrode (180) [Fig. 2 and paragraphs 0045-0046]; 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054.  The examiner can normally be reached on Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721